Case 1:20-cv-01268-DLP-JMS Document 20 Filed 09/21/20 Page 1 of 2 PageID #: 176




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 CAROL McKENNEY,                                     )   CAUSE NO. 1:20-cv-01268-DLP-JMS
                                                     )
                       Plaintiff,                    )
                                                     )
        v.                                           )
                                                     )
 SAM’S EAST, INC. d/b/a “Sam’s Club”, and            )
 WAL-MART STORES EAST, INC.,                         )
                                                     )
                       Defendants.                   )

                                    NOTICE OF SETTLEMENT

        Defendants, by counsel, hereby files this notice of settlement and notifies the Court that

 this case has been settled and that the settlement check has been requested. Defendants therefore

 request that this case be removed from the Court’s calendar and anticipate that the signed

 Stipulation of Dismissal and a Proposed Order will be filed within the next 30 days.

                                                Respectfully submitted,

                                                FROST BROWN TODD LLC

                                                By: /s/ Thomas L. Davis
                                                    Thomas L. Davis, #4423-49
                                                    Attorneys for Defendants
Case 1:20-cv-01268-DLP-JMS Document 20 Filed 09/21/20 Page 2 of 2 PageID #: 177




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of September, 2020, a copy of the foregoing was

 filed electronically. Notice of this filing will be sent to the following parties by operation of the

 Court’s electronic filing system. Parties may access this filing through the Court’s system:

 Ian W. Thompson
 Email: ianthompson1979@att.net



                                                       /s/ Thomas L. Davis
                                                       Thomas L. Davis

 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 Phone: (317) 237-3800
 Fax: (317) 237-3900
 tdavis@fbtlaw.com



 4828-7890-1452v1




                                                  2
